Citation Nr: 0937451	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from January 1970 to 
February 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina that denied 
the appellant's claim of entitlement to service connection 
for depression.

However, the Board notes that the RO, in a rating decision 
issued in March 2007, had denied the appellant's claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The United States Court of Appeals for 
Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam), a case in which various psychiatric 
diagnoses had been rendered, pointed out that Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a 
claimant cannot be held to a hypothesized diagnosis - one he 
is incompetent to render when determining what his actual 
claim may be.  The Court found that VA should have considered 
alternative current conditions within the scope of the filed 
claim and that diagnoses which arise from the same symptoms 
for which the claimant was seeking benefits do not relate to 
entirely separate claims not yet filed.  Rather, those 
diagnoses should have been considered to determine the nature 
of the claimant's current condition relative to the claim he 
did submit.  Thus, this appellant's claim should not be 
strictly limited to depression or PTSD, and other relevant 
psychiatric diagnoses should be considered on remand.

In July 2009, a Board hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

During the July 2009 Travel Board hearing, the appellant's 
representative stated that the appellant's claim of 
entitlement to service connection was one of secondary 
service connection.  That is, the appellant is claiming 
entitlement to service connection for a psychiatric disorder 
secondary to his service-connected hearing loss disorder.  In 
addition, the subissue of entitlement to secondary service 
connection for a psychiatric disorder as due to the 
appellant's service-connected hearing loss by way of 
aggravation has been raised.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the appellant's 
service-connected hearing loss disability is the etiologic 
cause of any of his psychiatric pathology.  Further 
development of the medical evidence relating to secondary 
service connection is necessary and adjudication on this 
basis is therefore indicated.

The RO did not obtain a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all VA medical and 
psychiatric care providers and treatment 
centers where he has been treated for any 
hearing loss or psychiatric condition 
since service.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a psychiatric examination to determine 
the nature, extent, onset date and 
etiology of his claimed psychiatric 
condition(s), to include depression.  The 
claims file should be made available to 
and reviewed by the examiner.  An opinion 
in response to the questions below should 
be obtained even if the appellant does 
not report for the examination.

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history (or review 
of medical history alone if the appellant 
fails to report for the examination), to 
include in-service and post-service 
medical reports, including VA, SSA and 
private records, should provide an 
opinion as to the diagnosis and etiology 
of any psychiatric disorder found.  The 
examiner should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records and provide a current 
psychiatric diagnosis.  The psychiatrist 
should also offer an opinion as to the 
onset date of the appellant's psychiatric 
condition(s), if any.  If the examiner 
finds that a psychiatric disorder is 
etiologically related to service or to a 
service-connected disability, to the 
extent possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities, if any.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (January 1970 to February 
1972)?

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in February 1972? 
and

d.  Whether any portion of the 
appellant's current psychiatric 
pathology is attributable to his 
service-connected hearing loss 
disability or to some other cause or 
causes or combination thereof.  If 
the examiner does find that any 
portion of the appellant's 
psychiatric pathology is 
attributable to the service-
connected hearing loss disability, 
the examiner should identify the 
specific amount/proportion of 
additional psychiatric pathology 
that is related to the service-
connected hearing loss disability.

If the psychiatrist can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

5.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including secondary service 
connection as discussed in Allen v. 
Brown, 7 Vet. App. 439 (1995).  The 
AMC/RO should ensure that direct, 
presumptive, aggravation and secondary 
theories of service connection are 
considered.

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

